Exhibit 10.2

CREDIT AGREEMENT

among

GETTY IMAGES, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

U.S. BANK NATIONAL ASSOCIATION,

as Sole Lead Arranger and Administrative Agent

Dated as of March 19, 2007

 

PAGE i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS    6     1.1    Defined Terms    6 1.2    Other
Definitional Provisions; Rules of Construction    20 1.3    Incorporation of
Exhibits    21 ARTICLE II. REVOLVING COMMITMENT    21 2.1    Revolving
Commitments    21 2.2    Use of Proceeds    22 2.3    Revolving Notes    22 2.4
   Interest Rate    22 2.5    Repayment    23 2.6    Procedure for Revolving
Loan Borrowing    23 2.7    Commitment Fees, etc.    24 2.8    Optional Increase
in Revolving Commitment Amount    24 2.9    Optional Decrease in Revolving
Commitment Amount    24 ARTICLE III. SWING LINE LOAN    25 3.1    Swing Line
Commitment    25 3.2    Use of Proceeds    25 3.3    Swing Line Note    25 3.4
   Interest Rate    25 3.5    Repayment of Swing Line Loans    26 3.6   
Procedure for Swing Line Loans    26 3.7    Swing Line Participations    26
ARTICLE IV. LETTERS OF CREDIT    27 4.1    L/C Commitment    27 4.2    Procedure
for Issuance of Letter of Credit    27 4.3    Fees and Other Charges    28 4.4
   L/C Participations    28 4.5    Reimbursement Obligation of Borrower    29
4.6    Obligations Absolute    30 4.7    Letter of Credit Payments    30 4.8   
Applications    30 ARTICLE V. GENERAL PROVISIONS RELATING TO LOANS    30 5.1   
Manner of Payment    30 5.2    Statements    31 5.3    Book Entry Loan Account
   31 5.4    Computations of Interest    31 5.5    Default Interest    32 5.6   
Maximum Interest Rate    32

 

PAGE i



--------------------------------------------------------------------------------

    5.7      Late Charge    32 5.8      Optional Prepayments    32 5.9      Pro
Rata Treatment and Payments    33 5.11    Deposits Unavailable or Interest Rate
Unascertainable or Inadequate; Impracticability    34 5.12    Requirements of
Law    34 5.13    Changes in Law Rendering LIBOR Rate Loan Unlawful    36 5.14
   Discretion as to Manner of Funding    36 5.15    Taxes    36 5.16   
Indemnity    38 5.17    Change of Lending Office    39 5.18    Replacement of
Lenders    39 5.19    Authorized Borrowers    39 ARTICLE VI. CONDITIONS
PRECEDENT    40 6.1      Conditions to Initial Extension of Credit    40 6.2  
   Conditions to Each Extension of Credit    41 ARTICLE VII. AFFIRMATIVE
COVENANTS    42 7.1      Financial Statements    42 7.2      Certificates; Other
Information    43 7.3      Payment of Obligations    43 7.4      Maintenance of
Existence; Compliance    44 7.5      Maintenance of Property; Insurance    44
7.6      Inspection of Property; Books and Records; Discussions    44 7.7     
Notices    44 7.8      Environmental Laws    45 7.9      Additional Guaranty,
etc    45 ARTICLE VIII NEGATIVE COVENANTS    46 8.1      Financial Condition
Covenant    46 8.2      Indebtedness    46 8.3      Liens    47 8.4     
Fundamental Changes    47 8.5      Disposition of Property    48 8.6     
Restricted Payments    48 8.7      Capital Expenditures    48 8.8     
Investments    48 8.9      Transactions with Affiliates    49 8.10    Sales and
Leasebacks    49 8.11    Swap Agreements    49 8.12    Changes in Fiscal Periods
   49 8.13    Negative Pledge Clauses    49 8.14    Clauses Restricting
Subsidiary Distributions    50 8.15    Lines of Business    50

 

PAGE ii



--------------------------------------------------------------------------------

    8.16    Optional Payments and Modifications of Certain Debt Instruments   
50 ARTICLE IX. REPRESENTATIONS AND WARRANTIES    50 9.1      Financial Condition
   50 9.2      No Change    51 9.3      Existence; Compliance with Law    51
9.4      Power; Authorization; Enforceable Obligations    52 9.5      No Legal
Bar    52 9.6      Litigation    52 9.7      No Default    53 9.8      Ownership
of Property; Liens    53 9.9      Intellectual Property    53 9.10    Taxes   
53 9.11    Federal Regulations    53 9.12    Labor Matters    54 9.13    ERISA
   54 9.14    Investment Company Act; Other Regulations    54 9.15   
Subsidiaries    54 9.16    Environmental Matters    55 9.17    Accuracy of
Information, etc    56 9.18    Solvency    56 9.19    Certain Documents    56
ARTICLE X. EVENTS OF DEFAULT    56 ARTICLE XI. THE ADMINISTRATIVE AGENT    60
11.1      Appointment    60 11.2      Delegation of Duties    60 11.3     
Exculpatory Provisions    60 11.4      Reliance by Administrative Agent    61
11.5      Notice of Default    61 11.6      Non-Reliance on Administrative Agent
and Other Lenders    61 11.7      Indemnification    62 11.8      Administrative
Agent in Its Individual Capacity    62 11.9      Successor Administrative Agent
   63 ARTICLE XII. MISCELLANEOUS    63 12.1      Amendments and Waivers    63
12.2      Notices    64 12.3      No Waiver; Cumulative Remedies    65 12.4     
Survival of Representations and Warranties    65 12.5      Payment of Expenses
and Taxes    65 12.6      Successors and Assigns; Participations and Assignments
   67 12.7      Adjustments; Set-off    69 12.8      Counterparts    70

 

PAGE iii



--------------------------------------------------------------------------------

    12.9    Severability    70     12.10    Integration    70     12.11   
Governing Law    70     12.12    Submission To Jurisdiction; Waivers    71
    12.13    Acknowledgements    71     12.14    Releases of Guarantees    71
    12.15    Confidentiality    72     12.16    WAIVERS OF JURY TRIAL    72
    12.17    Statutory Notice    73

 

PAGE iv



--------------------------------------------------------------------------------

SCHEDULES: Schedule 1.1    Commitments Schedule 8.2(d)    Existing Indebtedness
Schedule 8.3(f)    Existing Liens Schedule 9.4    Consents, Authorizations,
Filings and Notices Schedule 9.15    Subsidiaries EXHIBITS: Exhibit A    Form of
Assignment and Assumption Agreement, Section 1.1 Exhibit B    Form of Compliance
Certificate, Section 1.1 Exhibit C    Form of Guarantee Agreement, Section 1.1
Exhibit D    Form of Interest Rate Notice, Section 1.1 Exhibit E    Form of
Revolving Note, Section 2.3 Exhibit F    Form of Request for Increase in
Commitment Amount, Section 2.8 Exhibit G    Form of Swing Line Note, Section 3.3
Exhibit H    Form of Exemption Certificate, Section 5.15(d) Exhibit I    Form of
Notice of Authorized Persons, Section 5.19 Exhibit J    Form of Closing
Certificate, Section 6.1(k) Exhibit K    Certificate of Subsidiary, Section 7.9

 

PAGE v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of March 19, 2007 (this “Agreement”), is among
GETTY IMAGES, INC., a Delaware corporation (“Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (“Lenders”), and U.S. BANK NATIONAL ASSOCIATION, as Sole Lead
Arranger, Administrative Agent, Issuing Lender and Swing Line Lender.

The parties agree as follows:

 

ARTICLE I. DEFINITIONS

 

  1.1 Defined Terms

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“Additional Lender” has the meaning set forth in Section 2.8.

“Adjustment Date” has the meaning set forth in the Pricing Grid.

“Administrative Agent” means U.S. Bank National Association, together with its
Affiliates, as Administrative Agent for Lenders under this Agreement and the
other Loan Documents, together with its successors as provided for in this
Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 15 percent or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Revolving Commitment at such time and (b) thereafter, the sum of the amount of
such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble hereto.

 

PAGE 6



--------------------------------------------------------------------------------

“Applicable Margin” means 0.60 percent per annum; provided, that on and after
the first Adjustment Date, the Applicable Margin will be determined pursuant to
the Pricing Grid.

“Application” means an application, in such form as Issuing Lender may specify
from time to time, requesting Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignee” has the meaning set forth in Section 12.6(b).

“Assignment and Assumption” means an Assignment and Assumption Agreement,
substantially in the form of Exhibit A.

“Available Revolving Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Benefited Lender” has the meaning set forth in Section 12.7(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing Date” means any Business Day specified by Borrower as a date on which
Borrower requests the relevant Lenders to make Loans hereunder.

“Business” has the meaning set forth in Section 9.16(b).

“Business Day” means any day other than a Saturday, Sunday or other day that
commercial banks in Seattle, Washington or New York City are authorized or
required by law to close; provided, however that when used in connection with
LIBOR Rate Loans or Loan Periods, such term shall also exclude any day on which
dealings in U.S. dollar deposits are not carried on in the London interbank
market.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

PAGE 7



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued by, or unconditionally guaranteed by, the United States
Government, (ii) issued by any agency thereof and backed by the full faith and
credit of the United States, in the case of (i) and (ii) maturing within one
year after such date, or (iii) issued by any government-sponsored enterprise;
(b) certificates of deposit, time deposits, bankers’ acceptances, eurodollar
time deposits or overnight bank deposits having maturities of 12 months or less
from such date issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within 12 months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from such date issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision,
public instrumentality or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, public instrumentality or taxing
authority or foreign government (as the case may be) are rated, at the time of
acquisition thereof, at least A-1 by S&P or P-1 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; (h) money market funds that
(i) comply with the criteria set forth in Rule 2a-7 of the SEC under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; or
(i) corporate bonds, debentures or notes (including asset-backed securities)
maturing no more than four years from the date of this Agreement and having, at
the time of acquisition thereof, a rating of at least A from S&P or at least A3
from Moody’s.

“Closing Date” means the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied, which date is March 19, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes Borrower and that is treated as a
single employer under Section 414 of the Code.

 

PAGE 8



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

“Consolidated EBITDA” means Borrower’s net income, plus the sum of interest
expense, income tax expense, depreciation expense, amortization expense and
non-cash items, including equity-based compensation expense) or any
non-recurring items, in each case, that were deducted in determining net income,
all determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Interest Bearing Indebtedness” means the aggregate amount of
all interest bearing Indebtedness of Borrower and its Subsidiaries determined on
a consolidated basis in accordance with GAAP (including, without limitation,
Capital Lease Obligations and subordinated debt).

“Continuing Directors” means the directors of Borrower on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Borrower is recommended by at least 66-
 2/3 percent of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Convertible Subordinated Note Indenture” means that certain Indenture dated as
of December 16, 2004, entered into by Borrower.

“Convertible Subordinated Notes” means the subordinated notes of Borrower issued
pursuant to the Convertible Subordinated Note Indenture.

“Daily Reset LIBOR Rate” means the one-month LIBOR rate quoted by U.S. Bank
National Association from Telerate Page 3750 or any successor thereto, which
shall be that one-month LIBOR rate in effect and reset each New York Banking
Day, adjusted for any reserve requirement and any subsequent costs arising from
a change in government regulation.

“Daily Reset LIBOR Rate Loan” has the meaning set forth in Section 2.4(a).

“Default” means any of the events specified in Article X, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” mean dollars in lawful currency of the United States.

 

PAGE 9



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” means any of the events specified in Article X, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the guaranteeing by such Subsidiary of the Obligations could reasonably be
expected to result in adverse tax consequences to Borrower.

“Fee Letter” means the letter agreement dated of even date with this Agreement,
entered into between Borrower and Agent, together with any amendment, waiver,
supplement or other modification to such letter agreement.

“Fee Payment Date” means (a) the first day of each calendar quarter and (b) the
last day of the Revolving Commitment Period or any earlier date that the
Revolving Commitments are terminated.

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Funding Office” means the office of Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by
Administrative Agent as its funding office by written notice to Borrower and
Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and Administrative Agent agree to enter into negotiations in order to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, Administrative
Agent and Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

PAGE 10



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means the collective reference to Borrower and its respective
Subsidiaries.

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by Borrower and each Subsidiary Guarantor, substantially in the form of
Exhibit C.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower in good faith.

“Guarantors” means the collective reference to the Subsidiary Guarantors and any
other guarantor of the Obligations.

 

PAGE 11



--------------------------------------------------------------------------------

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Article X(e) only, all obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” pertains to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Differential” means that sum equal to the greater of zero or the
financial loss incurred by Lenders resulting from prepayment, calculated as the
difference between the amount of interest Lenders would have earned (from like
investments in the Money Markets as of the first day of the LIBOR Rate Loan) had
prepayment not occurred and the interest Lenders will actually earn (from like
investments in the Money Markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment.

“Interest Rate Notice” means a notice in substantially the form of Exhibit D.

“Investments” has the meaning set forth in Section 8.8.

 

PAGE 12



--------------------------------------------------------------------------------

“Issuing Lender” means U.S. Bank National Association.

“L/C Commitment” means $25,000,000.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed in accordance with Section 4.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all Lenders other than Issuing Lender of such Letter of Credit.

“Lenders” has the meaning set forth in the preamble hereto.

“Letters of Credit” has the meaning set forth in Section 4.1(a).

“LIBOR Rate Loan” has the meaning set forth in Section 2.4(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan” means each Revolving Loan, Swing Line Loan and any other loan made by any
Lender pursuant to this Agreement.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Notes and
any amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Party” means each Group Member that is a party to a Loan Document.

“Loan Period” means the period commencing on the advance date of the applicable
LIBOR Rate Loan and ending on the numerically corresponding day one, two, three
or six months thereafter matching the interest rate term selected by Borrower;
provided, however, (a) if any Loan Period would otherwise end on a day which is
not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of Administrative Agent or Lenders hereunder or thereunder.

 

PAGE 13



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of Borrower ending on or prior to
such date.

“MediaVast” means MediaVast, Inc.

“MediaVast Purchase Agreement” means that certain merger agreement pursuant to
which Borrower has agreed to purchase the stock of MediaVast.

“Money Markets” refers to one or more wholesale funding markets available to and
selected by Administrative Agent, including negotiable certificates of deposit,
commercial paper, eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

“Non-Excluded Taxes” has the meaning set forth in Section 5.15(a).

“Non-U.S. Lender” has the meaning set forth in Section 5.15(a).

“Notes” means the collective reference to any promissory note evidencing any
Loan, and includes each Revolving Note and Swing Line Note to the extent issued
pursuant to the terms of this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of Borrower to Administrative Agent or to any Lender (or, in the case of
Specified Swap Agreements, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs,

 

PAGE 14



--------------------------------------------------------------------------------

expenses (including all fees, charges and disbursements of counsel to
Administrative Agent or to any Lender that are required to be paid by Borrower
pursuant hereto) or otherwise.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning set forth in Section 12.6(c).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition” means an acquisition of all or substantially all of the
assets or of the assets constituting a line of business or substantially all of
the Capital Stock of any Person where (a) no Event of Default shall have
occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably incidental or complementary thereto) as Borrower,
(c) Borrower shall have demonstrated to Administrative Agent compliance with the
covenants set forth in Section 8.1 (i) on a pro forma basis (calculated for the
relevant period set forth in Section 8.1 as of the date of such acquisition as
if such acquisition had occurred on the first day of the relevant period), for
the most recent full fiscal quarter immediately preceding such consummation date
for which the relevant financial information has been delivered pursuant to
Section 7.1 and (ii) on a projected basis, for each of the four fiscal quarters
following the quarter referred to in the preceding clause (i), (d) Borrower
shall have delivered to Administrative Agent for itself and for distribution to
each Lender copies of the most recent audited financial statements (or if
unavailable, the most recent unaudited financial statements) of the acquired
Person together with such other information that Administrative Agent may
reasonably request, (e) the fair market value of the consideration paid
(including the amount of any Indebtedness or other obligations or liabilities
assumed or acquired) in connection with such Permitted Acquisition together with
that for other Permitted Acquisitions during the same fiscal year of Borrower,
shall not be in excess of $75,000,000 (excluding the consideration paid for the
MediaVast acquisition), and (f) a Responsible Officer of Borrower shall have
delivered to Administrative Agent a Pro Forma Compliance Certificate. “Pro Forma
Compliance Certificate” means a certificate to Administrative Agent certifying
as to the accuracy of clauses (a) through (e) above and providing a detailed
computation of compliance with clause (c) above.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of
Borrower evidenced by debt securities (which shall include, without limitation,
convertible debt securities) issued in a transaction that (a) is expressly
subordinated to the prior payment in full in cash of the Obligations on terms
and conditions satisfactory to Administrative Agent and (b) has covenant,
default and remedy provisions no more restrictive, or mandatory prepayment,
repurchase or redemption provisions no more

 

PAGE 15



--------------------------------------------------------------------------------

onerous or expansive in scope, taken as a whole, than those set forth in similar
subordinated debt securities of Borrower in registered public offerings or in
Rule 144A transactions at the time of such issuance.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Borrower or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Grid” means the table set forth below.

 

Total Leverage Ratio

   Applicable
Margin     Unused Commitment
Fee Rate  

Greater than 2.00:1.00

   0.75 %   0.150 %

Less than or equal to 2.00:1.00

   0.60 %   0.125 %

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Unused Commitment Fee Rate resulting from changes in the Total Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to
Lenders pursuant to Section 7.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph; provided that in the event that the
financial statements for Borrower’s fourth fiscal quarter are not delivered
until after the delivery of the financial statements for Borrower’s first fiscal
quarter for the following fiscal year, the financial statements for Borrower’s
first fiscal quarter for the following fiscal year shall govern the Pricing Grid
until the financial statements for Borrower’s second fiscal quarter are
delivered. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid and the
provisions of Section 5.5 shall apply. In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column of the Pricing Grid shall apply. Each determination of the Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 8.1.

“Pro Forma Consolidated EBITDA” means, for any Measurement Period, Consolidated
EBITDA adjusted to give effect to any Permitted Acquisition consummated by
Borrower or any of its Subsidiaries during such Measurement Period as if it had

 

PAGE 16



--------------------------------------------------------------------------------

occurred on the first day of such Measurement Period if the fair market value of
the consideration paid (including the amount of any Indebtedness or other
obligations or liabilities assumed or acquired) in connection with such
Permitted Acquisition was equal to or greater than $50,000,000. It is hereby
agreed that the adjustment to Consolidated EBITDA with respect to the
acquisition of MediaVast shall be (a) for the Measurement Period ending on the
last day of the fiscal quarter of Borrower during which the acquisition of
MediaVast is consummated, an increase of $0.00, (b) for the Measurement Period
ending on the last day of the first full fiscal quarter of Borrower after the
acquisition of MediaVast is consummated, an increase of $0.00, (c) for the
Measurement Period ending on the last day of the second full fiscal quarter of
Borrower after the acquisition of MediaVast is consummated, an increase of $0.00
and (d) for the Measurement Period ending on the last day of the third full
fiscal quarter of Borrower after the acquisition of MediaVast is consummated, an
increase of $0.00.

“Pro Forma Financial Statement” has the meaning set forth in Section 9.1(a).

“Projections” has the meaning set forth in Section 7.2(c).

“Properties” has the meaning set forth in Section 9.16(a).

“Register” has the meaning set forth in Section 12.6(b).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation” means the obligation of Borrower to reimburse Issuing
Lender pursuant to Section 4.5 for amounts drawn under Letters of Credit.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Required Lenders” means, at any time, the holders of more than 50 percent of
(a) until the Closing Date, the Revolving Commitments then in effect and
(b) thereafter, the sum of the Total Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit then outstanding. For purposes of this definition, the aggregate
principal amount of Swing Line Loans owing to the Swing Line Lender and of
Letters of Credit issued by Issuing Lender shall be considered to be owed to
Lenders ratably in accordance with their respective Revolving Commitments.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

PAGE 17



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or chief financial
officer of Borrower, but in any event, with respect to financial matters, the
chief financial officer of Borrower.

“Restricted Payments” has the meaning set forth in Section 8.6.

“Revolving Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans and participate in Letters of Credit and Swing
Line Loans in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Revolving Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The initial amount of the Total Revolving
Commitments is $200,000,000.

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding and (b) such Lender’s Revolving Percentage
of the L/C Obligations and Swing Line Loans then outstanding.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Loans” has the meaning set forth in Section 2.1.

“Revolving Note” has the meaning set forth in Section 2.3 hereof and includes
all renewals, replacements and amendments thereof.

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by Lenders on a comparable basis.

“Revolving Termination Date” means the date that is 364 days after the Closing
Date.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

PAGE 18



--------------------------------------------------------------------------------

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Swap Agreement” means any Swap Agreement entered into by Borrower and
any Lender or Affiliate thereof in respect of interest rates or currency
exchange rates.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantor” means each Subsidiary of Borrower other than any Excluded
Foreign Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, interest rate cap or collar, or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

 

PAGE 19



--------------------------------------------------------------------------------

“Swing Line Commitment” means $25,000,000.

“Swing Line Facility” has the meaning set forth in Section 3.1.

“Swing Line Lender” means U.S. Bank National Association.

“Swing Line Loans” has the meaning set forth in Section 3.1.

“Swing Line Note” has the meaning set forth in Section 3.3 hereof and includes
all renewals, replacements and amendments thereof.

“Total Leverage Ratio” means the ratio of (a) Consolidated Total Interest
Bearing Indebtedness on the date of determination to (b) Pro Forma Consolidated
EBITDA for the four consecutive fiscal quarters of Borrower then ended.

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of Lenders outstanding at such time.

“Transferee” means any Assignee or Participant.

“Type” means, as to any Revolving Loan, its nature as a Daily Reset LIBOR Rate
Loan or a LIBOR Rate Loan, as applicable.

“United States” means the United States of America.

“Unused Commitment Fee Rate” means 0.125 percent per annum; provided, that on
and after the first Adjustment Date, the Unused Commitment Fee Rate will be
determined pursuant to the Pricing Grid.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of Borrower.

 

  1.2 Other Definitional Provisions; Rules of Construction

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given

 

PAGE 20



--------------------------------------------------------------------------------

to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Provisions of the Loan Documents apply to successive events and
transactions.

(f) In the event of any inconsistency between the provisions of this Agreement
and the provisions of any of the other Loan Documents, the provisions of this
Agreement govern.

 

  1.3 Incorporation of Exhibits

All references to “Exhibits” contained herein are references to exhibits
attached hereto, the terms and conditions of which are made a part hereof for
all purposes.

 

ARTICLE II. REVOLVING COMMITMENT

 

  2.1 Revolving Commitments

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the
L/C Obligations and Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment. During the Revolving Commitment
Period Borrower may use the Revolving Commitments by borrowing, repaying or
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

 

PAGE 21



--------------------------------------------------------------------------------

  2.2 Use of Proceeds

The proceeds of the Revolving Loans shall be used by Borrower for general
business purposes, which includes (without limitation) financing Permitted
Acquisitions, the redemption or repayment of all or a portion of the Convertible
Subordinated Notes and financing Borrower’s Subsidiaries.

 

  2.3 Revolving Notes

Borrower agrees that upon notice by any Lender to Borrower (with a copy of such
notice to Administrative Agent) to the effect that a promissory note or other
evidence of Indebtedness is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Loans owing to, or to be made by, such Lender, Borrower shall promptly
execute and deliver to such Lender, with a copy to Administrative Agent, a
Revolving Note in substantially the form of Exhibit E hereto, payable to the
order of such Lender in a principal amount equal to the Revolving Commitment of
such Lender (each promissory note issued hereunder, as amended, endorsed or
replaced, shall be a “Revolving Note,” and collectively, the “Revolving Notes”).

 

  2.4 Interest Rate

(a) Interest on the Revolving Loans shall accrue at one of the following per
annum rates selected by Borrower (i) upon notice to Administrative Agent (or in
the event no other interest rate is selected), the Applicable Margin plus the
Daily Reset LIBOR Rate (a “Daily Reset LIBOR Rate Loan”); or (ii) upon a minimum
of three New York Banking Days prior notice, the Applicable Margin plus the one,
two, three or six-month LIBOR rate quoted by U.S. Bank National Association from
Telerate Page 3750 or any successor thereto (which shall be the LIBOR rate in
effect two New York Banking Days prior to commencement of the advance), adjusted
for any reserve requirement and any subsequent costs arising from a change in
government regulation (a “LIBOR Rate Loan”). In the event Borrower does not
timely select another interest rate option at least three New York Banking Days
before the end of the Loan Period for a LIBOR Rate Loan, Administrative Agent
may at any time after the end of the Loan Period convert the LIBOR Rate Loan to
a Daily Reset LIBOR Rate Loan, but until such conversion, the funds advanced
under the LIBOR Rate Loan shall continue to accrue interest at the same rate as
the interest rate in effect for such LIBOR Rate Loan prior to the end of the
Loan Period. No LIBOR Rate Loan may extend beyond the Revolving Termination
Date. In any event, if the Loan Period for a LIBOR Rate Loan should happen to
extend beyond the Revolving Termination Date, such loan must be prepaid on the
Revolving Termination Date. Administrative Agent’s internal records of
applicable interest rates shall be determinative in the absence of manifest
error. The aggregate number of LIBOR Rate Loans in effect at any one time may
not exceed six. If a LIBOR Rate Loan is prepaid prior to the end of the Loan
Period for such loan, whether voluntarily or because prepayment is required on
the Revolving Termination Date or due to acceleration of the Revolving Loans
upon an Event of Default or otherwise, Borrower agrees to pay all of Lenders’
costs, expenses and Interest Differential (as determined by Administrative

 

PAGE 22



--------------------------------------------------------------------------------

Agent) incurred as a result of such prepayment. Because of the short-term nature
of this facility, Borrower agrees that the Interest Differential shall not be
discounted to its present value. Any prepayment of a LIBOR Rate Loan shall be in
an amount equal to the remaining entire principal balance of such loan.

(b) Notices required by Section 2.4(a) shall be in the form of an Interest Rate
Notice and must be received by Administrative Agent prior to 10:00 a.m. Seattle
time on the relevant Business Day.

 

  2.5 Repayment

(a) Interest on each Daily Reset LIBOR Rate Loan under the Revolving Facility is
payable to Administrative Agent for the ratable benefit of each Lender beginning
April 1, 2007, and on the same date of each month thereafter, plus a final
interest payment with the final payment of principal.

(b) Interest on each LIBOR Rate Loan under the Revolving Facility is payable to
Administrative Agent for the ratable benefit of each Lender on the last day of
each Loan Period, plus a final interest payment with the final payment of
principal, provided that for each Loan Period in excess of three months,
interest will be payable every three months from the first day such Loan Period.

(c) Principal of the Revolving Loans is payable to Administrative Agent for the
ratable benefit of each Lender on the Revolving Termination Date.

 

  2.6 Procedure for Revolving Loan Borrowing

Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that Borrower shall give
Administrative Agent irrevocable written notice (including notices by facsimile
and email), which notice must be received by Administrative Agent prior to 10:00
a.m., Seattle time, (a) three Business Days prior to the requested Borrowing
Date, in the case of LIBOR Rate Loans, or (b) on the same Business Day of the
requested Borrowing Date, in the case of Daily Reset LIBOR Rate Loans),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of LIBOR Rate Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Loan Period. No Revolving Loans shall be made on the Closing Date;
provided that any letters of credit which Borrower has outstanding prior to the
Closing Date may be replaced by Letters of Credit issued hereunder. Each
borrowing under the Revolving Commitments shall be in a minimum principal amount
of $5,000,000 and in integral multiples of $1,000,000 thereafter (or, if the
then aggregate Available Revolving Commitments are less than $5,000,000, such
lesser amount). Upon receipt of any such notice from Borrower, Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to Administrative Agent
for the account of Borrower at the Funding Office prior to 12:00 Noon, Seattle
time, on the Borrowing Date requested by Borrower in funds immediately available
to Administrative Agent. Such borrowing will then be made available to Borrower
by Administrative Agent crediting the account of Borrower on the books of such
office with the aggregate of the amounts made available to Administrative Agent
by Lenders and in like funds as received by Administrative Agent.

 

PAGE 23



--------------------------------------------------------------------------------

  2.7 Commitment Fees, etc.

(a) Borrower agrees to pay to Administrative Agent for the account of each
Lender an unused commitment fee for the period from and including the Closing
Date hereof to the last day of the Revolving Commitment Period, computed at the
Unused Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof. For purposes of calculating the unused
commitment fee, the aggregate principal amount of Swing Line Loans owing to the
Swing Line Lender shall not be considered to be a Revolving Extensions of
Credit. The unused commitment fee shall be calculated on a 360-day year for the
actual number of days elapsed.

(b) Borrower agrees to pay to Administrative Agent the fees in the amounts and
on the dates as set forth in any fee agreements with Administrative Agent
(including, without limitation, the Fee Letter) and to perform any other
obligations contained therein.

 

  2.8 Optional Increase in Revolving Commitment Amount

Borrower may, up to two times, by means of a letter delivered to Administrative
Agent substantially in the form of Exhibit F, request that the Total Revolving
Commitments be increased in an installment of no less than $50,000,000, by an
aggregate amount not to exceed $150,000,000, by (a) increasing the Revolving
Commitment of one or more Lenders that have agreed to such increase and/or
(b) adding one or more commercial banks or other Persons as a party hereto (each
an “Additional Lender”) with a Revolving Commitment in an amount agreed to by
any such Additional Lender; provided that no Additional Lender shall be added as
a party hereto if a Default or an Event of Default exists and without (x) the
written consent of Administrative Agent (which shall not be unreasonably
withheld) and (y) the payment to Administrative Agent of an administrative fee
by Borrower in the amount of $5,000 for each Additional Lender. Any increase in
the Total Revolving Commitments pursuant to this Section 2.8 shall be effective
three Business Days after the date on which Administrative Agent has received
and accepted the applicable increase letter in the form of Annex 1 to Exhibit F
(in the case of an increase in the Revolving Commitments of an existing Lender)
or assumption letter in the form of Annex 2 to Exhibit F (in the case of the
addition of an Additional Lender). Administrative Agent shall promptly notify
Borrower and Lenders of any increase in the Total Revolving Commitments pursuant
to this Section 2.8 and of the Proportionate Share of each Lender in the Total
Revolving Commitments after giving effect thereto.

 

  2.9 Optional Decrease in Revolving Commitment Amount

Borrower may by written notice delivered to Administrative Agent, permanently
decrease the Total Revolving Commitments by an aggregate amount not to exceed
$100,000,000, by decreasing the Revolving Commitment of each of the Lenders on a
pro

 

PAGE 24



--------------------------------------------------------------------------------

rata basis. Any decrease in the Total Revolving Commitments pursuant to this
Section 2.9 shall (a) be in an aggregate amount of at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (b) be effective three
Business Days after the date on which Administrative Agent has received
Borrower’s written notice. Administrative Agent shall promptly notify Borrower
and Lenders of any decrease in the Total Revolving Commitments pursuant to this
Section 2.9 and of the Proportionate Share of each Lender in the Total Revolving
Commitments after giving effect thereto.

 

ARTICLE III. SWING LINE LOAN

 

  3.1 Swing Line Commitment

Subject to the terms and conditions hereof, Swing Line Lender agrees to make
loans (“Swing Line Loans”) to Borrower from time to time on any Business Day
during the Revolving Commitment Period (i) in an aggregate amount not to exceed
at any time outstanding the Swing Line Commitment (the “Swing Line Facility”)
and (ii) in an amount for each such Swing Line Loan not to exceed the aggregate
of the Available Revolving Commitments at such time. No Swing Line Loan shall be
used for the purpose of funding the payment of principal of any other Swing Line
Loan. Within the limits of the Swing Line Facility, Borrower may borrow under
this Section 3.1, repay pursuant to Section 3.5 and reborrow under this
Section 3.1.

 

  3.2 Use of Proceeds

The proceeds of the Swing Line Loans shall be used by Borrower for general
business purposes.

 

  3.3 Swing Line Note

Borrower agrees that upon notice by Swing Line Lender to Borrower (with a copy
of such notice to Administrative Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for Swing
Line Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Swing Line Loans owing to, or to be made by, Swing Line Lender,
Borrower shall promptly execute and deliver to Swing Line Lender, with a copy to
Administrative Agent, a Swing Line Note in substantially the form of Exhibit G
hereto, payable to the order of Swing Line Lender in a principal amount equal to
the Swing Line Commitment (“Swing Line Note”).

 

  3.4 Interest Rate

The unpaid principal balance of each Swing Line Loan will bear interest at an
annual rate equal to the Applicable Margin plus the Daily Reset LIBOR Rate, as
and when such rate changes.

 

PAGE 25



--------------------------------------------------------------------------------

  3.5 Repayment of Swing Line Loans

(a) Interest on the Swing Line Loans is payable to Swing Line Lender beginning
April 1, 2007, and on the same date of each consecutive month thereafter, plus a
final interest payment with the final payment of principal.

(b) All principal of the Swing Line Loans is payable to Swing Line Lender in
full the Revolving Termination Date, Borrower may from time to time prepay Swing
Line Loans in whole or in part.

 

  3.6 Procedure for Swing Line Loans

Borrower may request Swing Line Loans during the Revolving Commitment Period on
any Business Day, provided that Borrower shall give Administrative Agent
irrevocable notice (which notice must be received by Administrative Agent prior
to 12:00 Noon, Seattle time, on the requested Borrowing Date). Each such notice
of a Swing Line Loan shall be by telephone, confirmed immediately in writing, or
email or telex or facsimile, specifying therein the requested (i) Borrowing Date
and (ii) amount of such Swing Line Loan. Upon receipt of any such notice from
Borrower, Administrative Agent shall promptly notify the Swing Line Lender
thereof. The Swing Line Lender will make the amount of the Swing Line Loans
available to Administrative Agent in same day funds. After Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article VI, Administrative Agent will make such funds available to
Borrower by crediting the account of Borrower. Notwithstanding the foregoing, no
notice from Borrower is required for advances made pursuant to any loan sweep in
place between Swing Line Lender and Borrower.

 

  3.7 Swing Line Participations

Upon written demand by the Swing Line Lender, with a copy of such demand to
Administrative Agent, or in any event automatically upon the maturity of each
Swing Line Loan, each other Lender shall purchase from the Swing Line Lender,
and the Swing Line Lender shall sell and assign to each such other Lender, such
other Lender’s Revolving Percentage of such outstanding Swing Line Loan as of
the date of such demand, by deposit to Administrative Agent’s account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Loan to be purchased by such Lender. Borrower hereby agrees to
each such sale and assignment. Each Lender agrees to purchase its Revolving
Percentage of an outstanding Swing Line Loan on (i) the Business Day on which
demand therefor is made by the Swing Line Lender, or in any event automatically
upon the maturity of each Swing Line Loan, provided that notice of such demand
is given not later than 12:00 Noon (Seattle time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by the Swing Line Lender to
any other Lender of a portion of a Swing Line Loan, the Swing Line Lender
represents and warrants to such other Lender that the Swing Line Lender is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility or recourse with
respect to such Swing Line

 

PAGE 26



--------------------------------------------------------------------------------

Loan, the Loan Documents or any Loan Party. If and to the extent that any Lender
shall not have so made the amount of such Swing Line Loan available to
Administrative Agent, such Lender agrees to pay to Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Lender until the date such amount is
paid to Administrative Agent, at the Daily Reset LIBOR Rate. If such Lender
shall pay to Administrative Agent such amount for the account of the Swing Line
Lender on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Loan made by the Swing Line Lender shall be reduced by such amount on such
Business Day.

 

ARTICLE IV. LETTERS OF CREDIT

 

  4.1 L/C Commitment

(a) Subject to the terms and conditions hereof, Issuing Lender, in reliance on
the agreements of the other Lenders set forth in Section 4.4(a), agrees to issue
standby and commercial letters of credit (“Letters of Credit”) for the account
of Borrower on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by Issuing Lender; provided that
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall expire no later than one
year after the Revolving Termination Date.

(b) Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

(c) In the event that any Letters of Credit have an expiration date after the
Revolving Termination Date, at least five Business Days prior to the Revolving
Termination Date, Borrower shall deposit with Administrative Agent cash
collateral in an amount equal to the maximum amount available under such Letters
of Credit and shall execute and deliver to Administrative Agent such
documentation deemed necessary by Administrative Agent to perfect Administrative
Agent’s security interest in such cash.

 

  4.2 Procedure for Issuance of Letter of Credit

Borrower may from time to time request that Issuing Lender issue a Letter of
Credit by delivering to Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of Issuing Lender,
and such other certificates, documents and other papers and information as
Issuing Lender may reasonably request. Upon receipt of any Application, Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its

 

PAGE 27



--------------------------------------------------------------------------------

receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by Issuing Lender and Borrower. Issuing Lender shall furnish a copy of such
Letter of Credit to Borrower promptly following the issuance thereof. Issuing
Lender shall promptly furnish to Administrative Agent, which shall in turn
promptly furnish to Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

  4.3 Fees and Other Charges

(a) Borrower will pay a fee for each standby Letter of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to LIBOR Rate
Loans, shared ratably among Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, Borrower shall pay to Issuing
Lender for its own account a fronting fee in a per annum amount rate equal to
0.125 percent on the undrawn and unexpired amount of each standby Letter of
Credit issued by Issuing Lender, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

(b) Borrower will pay a one-time, nonrefundable fee for each commercial Letter
of Credit (to be shared ratably among Lenders), as well as customary issuance
and documentation review costs, in amounts to be agreed upon by Borrower and
Issuing Lender at the time of issuance.

(c) In addition to the foregoing fees, Borrower shall pay or reimburse Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

  4.4 L/C Participations

(a) Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce Issuing Lender to issue Letters of Credit, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from Issuing Lender, on the terms and conditions set forth below, for
such L/C Participant’s own account and risk an undivided interest equal to such
L/C Participant’s Revolving Percentage in Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by Issuing Lender thereunder. Each L/C Participant agrees with
Issuing Lender that, if a draft is paid under any Letter of Credit for which
Issuing Lender is not reimbursed in full by Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to Issuing Lender upon
demand at Issuing Lender’s address for notices specified herein an amount equal
to such L/C Participant’s Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed. Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against Issuing Lender,
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the

 

PAGE 28



--------------------------------------------------------------------------------

failure to satisfy any of the other conditions specified in Article VI,
(iii) any adverse change in the condition (financial or otherwise) of Borrower,
(iv) any breach of this Agreement or any other Loan Document by Borrower, any
other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to Issuing Lender
pursuant to Section 4.4(a) in respect of any unreimbursed portion of any payment
made by Issuing Lender under any Letter of Credit is paid to Issuing Lender
within three Business Days after the date such payment is due, such L/C
Participant shall pay to Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Daily Reset LIBOR Rate during
the period from and including the date such payment is required to the date on
which such payment is immediately available to Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 4.4(a) is not made available to
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Daily Reset LIBOR Rate Loans under
the Revolving Facility. A certificate of Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 4.4(a), Issuing Lender receives any payment
related to such Letter of Credit (whether directly from Borrower or otherwise,
including proceeds of collateral applied thereto by Issuing Lender), or any
payment of interest on account thereof, Issuing Lender will distribute to such
L/C Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by Issuing Lender shall be required to be
returned by Issuing Lender, such L/C Participant shall return to Issuing Lender
the portion thereof previously distributed by Issuing Lender to it.

 

  4.5 Reimbursement Obligation of Borrower

If any draft is paid under any Letter of Credit, Borrower shall reimburse
Issuing Lender for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by Issuing Lender in connection with
such payment, not later than 12:00 Noon, Seattle time, on (i) the Business Day
that Borrower receives notice of such draft, if such notice is received on such
day prior to 10:00 a.m., Seattle time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that Borrower receives
such notice. Each such payment shall be made to Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the Daily Reset LIBOR Rate plus
the Applicable Margin, unless the default rate set forth in Section 5.5 is
applicable.

 

PAGE 29



--------------------------------------------------------------------------------

  4.6 Obligations Absolute

Borrower’s obligations under this Article IV shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that Borrower may have or have had against Issuing Lender,
any beneficiary of a Letter of Credit or any other Person. Borrower also agrees
with Issuing Lender that Issuing Lender shall not be responsible for, and
Borrower’s Reimbursement Obligations under Section 4.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of Borrower against any
beneficiary of such Letter of Credit or any such transferee. Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Issuing Lender. Borrower agrees that any action taken or omitted by Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on Borrower and shall not result in any liability of Issuing
Lender to Borrower.

 

  4.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, Issuing
Lender shall promptly notify Borrower of the date and amount thereof. The
responsibility of Issuing Lender to Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

  4.8 Applications

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article IV, the provisions of
this Article IV shall apply.

 

ARTICLE V. GENERAL PROVISIONS RELATING TO LOANS

 

  5.1 Manner of Payment

All payments (including prepayments) to be made by Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without
setoff or counterclaim and shall be made prior to 12:00 Noon, Seattle time, on
the due date thereof to Administrative Agent, for the account of Lenders, at the
Funding Office, in Dollars and in immediately available funds. Borrower hereby
authorizes Administrative Agent to charge any of its demand deposit accounts for
all interest, principal and fee

 

PAGE 30



--------------------------------------------------------------------------------

payments that Borrower is obligated to pay pursuant to this Agreement and
pursuant to fee arrangements with Administrative Agent and does not pay by the
end of any applicable grace period. Administrative Agent shall distribute such
payments to Lenders promptly upon receipt in like funds as received. Whenever
any payment to be made becomes due and payable on a day that is not a Business
Day, such payment may be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest on such
payment.

 

  5.2 Statements

Administrative Agent shall send Borrower statements of all amounts due
hereunder; the statements shall be considered correct and conclusively binding,
absent manifest error, on Borrower unless Borrower notifies Administrative Agent
to the contrary within 30 days of receipt of any statement that Borrower claims
to be incorrect. Borrower agrees that accounting entries made by Administrative
Agent with respect to Borrower’s loan accounts shall constitute evidence of all
Loans made under and payments made on any of the Facilities. Without limiting
the methods by which Administrative Agent may otherwise be entitled by
applicable law to make demand for payment of the Loans upon Borrower, Borrower
agrees that any statement, invoice or payment notice from Administrative Agent
to Borrower with respect to any principal or interest obligation of Borrower to
Administrative Agent shall be deemed to be a demand for payment in accordance
with the terms of such statement, invoice or payment notice. Under no
circumstances shall a demand by Administrative Agent for partial payment of
principal or interest or both be construed as a waiver by Administrative Agent
of its right thereafter to demand and receive payment (in part or in full) of
any remaining principal or interest obligation.

 

  5.3 Book Entry Loan Account

Administrative Agent shall establish a book entry loan account for each of the
Loans in which Administrative Agent will make debit entries of all Loans
pursuant to the terms of this Agreement. Administrative Agent will also record
in the applicable loan account, in accordance with customary banking practices,
all interest and other charges, expenses and other items properly chargeable to
Borrower, if any, together with all payments made by Borrower on account of the
Indebtedness evidenced by Borrower’s respective loan accounts and all other sums
credited to the respective loan accounts. The debit balance of Borrower’s
respective loan accounts shall reflect the amount of Borrower’s Indebtedness to
Lenders from time to time by reason of advances, charges, payments or credits.

 

  5.4 Computations of Interest

All other computations of interest and fees that are computed on a per annum
basis shall be based on a 360-day year for the actual number of days elapsed.

 

PAGE 31



--------------------------------------------------------------------------------

  5.5 Default Interest

Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent may, at its option upon notice to Borrower, raise the
interest rate charged on the Loans to a rate of up to 2 percent per annum plus
the interest rate that would otherwise be applicable thereto, from the date of
the occurrence of the Event of Default until the Event of Default is cured or
waived pursuant to the terms of this Agreement or, absent cure or waiver, until
the Loans are repaid in full.

 

  5.6 Maximum Interest Rate

Notwithstanding any provision contained herein or in the Notes, the total
liability of Borrower for payment of interest pursuant hereto, including late
charges, shall not exceed the maximum amount of interest permitted by applicable
law to be charged, collected or received from Borrower; and if any payments by
Borrower include interest in excess of that maximum amount, Administrative Agent
shall apply the excess first to reduce the unpaid balance of the Loans, then to
reduce the balance of any other Indebtedness of Borrower to Lenders. If there is
no such Indebtedness, the excess shall be returned to Borrower.

 

  5.7 Late Charge

If any payment of principal or interest required under any of the Loans is
15 days or more past due, Borrower will be charged a late charge of 5 percent of
the delinquent payment or $5, whichever is greater, for each such late payment.
The 15-day period provided for herein shall not be construed as a waiver of any
Default or Event of Default resulting from any late payment under any of the
Loans.

 

  5.8 Optional Prepayments

Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to
Administrative Agent no later than 11:00 a.m., Seattle time, three Business Days
prior thereto, in the case of LIBOR Rate Loans, and no later than 11:00 a.m.,
Seattle time, on the same Business Day in the case of Daily Reset LIBOR Rate
Loans or Swing Line Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Daily Reset LIBOR
Rate Loans or Swing Line Loans; provided, that if a LIBOR Rate Loan is prepaid
on any day other than the last day of the Loan Period applicable thereto,
Borrower shall also pay any amounts owing pursuant to Section 2.4. Upon receipt
of any such notice Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans shall be in a minimum principal amount of $5,000,000 and in $1,000,000
integrals thereafter.

 

PAGE 32



--------------------------------------------------------------------------------

  5.9 Pro Rata Treatment and Payments

(a) Except for Swing Line Loans, each borrowing by Borrower from Lenders
hereunder, each payment by Borrower on account of any commitment fee and any
reduction of the Revolving Commitments of Lenders shall be made pro rata
according to the Revolving Percentages of the relevant Lenders.

(b) Each payment (including each prepayment) by Borrower on account of principal
of and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by
Lenders.

(c) Unless Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to Administrative Agent,
Administrative Agent may assume that such Lender is making such amount available
to Administrative Agent, and Administrative Agent may, in reliance upon such
assumption in its sole discretion, make available to Borrower a corresponding
amount. If such amount is not made available to Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Daily Reset LIBOR Rate and (ii) a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, for the period until such Lender makes such amount
immediately available to Administrative Agent. A certificate of Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to Administrative Agent by such
Lender within three Business Days after such Borrowing Date, Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Daily Reset LIBOR Rate Loans, on demand, from
Borrower.

(d) Unless Administrative Agent shall have been notified in writing by Borrower
prior to the date of any payment due to be made by Borrower hereunder that
Borrower will not make such payment to Administrative Agent, Administrative
Agent may assume that Borrower is making such payment, and Administrative Agent
may, but shall not be required to, in reliance upon such assumption in its sole
discretion, make available to Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to Administrative Agent by
Borrower within three Business Days after such due date, Administrative Agent
shall be entitled to recover, on demand, from each Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon at the rate per annum equal to the daily average Daily Reset
LIBOR Rate. Nothing herein shall be deemed to limit the rights of Administrative
Agent or any Lender against Borrower.

5.10 LIBOR Rate Loan Provisions

 

  5.10 LIBOR Rate Loan Provisions

(a) Borrower may obtain LIBOR rate quotes from Administrative Agent between
8 a.m. and 12 Noon (Seattle time) on any New York Banking Day.

 

PAGE 33



--------------------------------------------------------------------------------

(b) Notwithstanding any other term of this Agreement, Borrower may not select
the LIBOR rate if an Event of Default hereunder has occurred and is continuing.

(c) Nothing contained in this Agreement, including without limitation the
determination of any Loan Period for a LIBOR Rate Loan or Administrative Agent’s
quotation of any LIBOR rate, shall be construed to prejudice Administrative
Agent’s right to decline to make any requested Funding provided that
Administrative Agent acts in accordance with the provisions of this Agreement.

 

  5.11 Deposits Unavailable or Interest Rate Unascertainable or Inadequate;
Impracticability

If Administrative Agent determines (which determination shall be conclusive and
binding on the parties hereto absent manifest error) that:

(a) Deposits of the necessary amount for the relevant Loan Period for any LIBOR
Rate Loan are not available to Lenders in the relevant markets or that, by
reason of circumstances affecting such market, adequate and reasonable means do
not exist for ascertaining the LIBOR rate;

(b) The LIBOR rate will not adequately and fairly reflect the cost to Lenders of
making or funding the LIBOR Rate Loan for a relevant Loan Period; or

(c) The making or funding of LIBOR Rate Loans has become impracticable as a
result of any event occurring after the date of this Agreement which, in the
opinion of Administrative Agent, materially and adversely affects such LIBOR
Rate Loan or Lender’s commitment to make such LIBOR Rate Loan or the relevant
market;

Administrative Agent shall promptly give notice of such determination to
Borrower, and (i) any notice of a new LIBOR Rate Loan previously given by
Borrower and not yet borrowed or converted shall be deemed to be a notice to
make a Daily Reset LIBOR Rate Loan, and (ii) Borrower shall be obligated to
either prepay in full any outstanding LIBOR Rate Loan, on the expiration date of
the current LIBOR Rate Loan with respect thereto or convert any such LIBOR Rate
Loan to a Daily Reset LIBOR Rate Loan on such expiration date.

 

  5.12 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 5.15 and
changes in the rate of tax on the overall net or gross income of such Lender);

 

PAGE 34



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Rate Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify Borrower (with a copy to Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to Borrower (with a copy to Administrative Agent) of a written request
therefor, Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than nine months prior to
the date that such Lender notifies Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

PAGE 35



--------------------------------------------------------------------------------

  5.13 Changes in Law Rendering LIBOR Rate Loan Unlawful

If at any time due to the adoption of any law, rule, regulation, treaty, or
directive, or any change therein or in the interpretation or administration
thereof by any court, central bank, governmental authority, agency, or
instrumentality, or comparable agency charged with the interpretation or
administration thereof, or for any other reason arising subsequent to the date
of this Agreement, it shall become unlawful or impossible for any Lender to make
or fund any LIBOR Rate Loan, the obligation of Lenders to provide such LIBOR
Rate Loan shall, upon the happening of such event, forthwith be suspended for
the duration of such illegality or impossibility. If any such event shall make
it unlawful or impossible for any Lender to continue any LIBOR Rate Loan
previously made by it hereunder, Administrative Agent shall, upon the happening
of such event, notify Borrower thereof in writing, and Borrower shall, at the
time notified by Administrative Agent, either convert each such unlawful LIBOR
Rate Loan to a Daily Reset LIBOR Rate Loan or repay such LIBOR Rate Loan in
full, together with accrued interest thereon, subject to the provisions of
Section 2.4.

 

  5.14 Discretion as to Manner of Funding

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of the
Loans in any manner it elects; it being understood, however, that for purposes
of this Agreement, all determinations hereunder shall be made as if Lenders had
actually funded and maintained each LIBOR Rate Loan during the Loan Period for
such LIBOR Rate Loan through the purchase of deposits having a term
corresponding to such Loan Period and bearing an interest rate equal to the
LIBOR rate for such Loan Period (whether or not any Lender shall have granted
any participations in such LIBOR Rate Loan).

 

  5.15 Taxes

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net or gross
income taxes and franchise taxes (imposed in lieu of net or gross income taxes)
imposed on Administrative Agent or any Lender as a result of a present or former
connection between Administrative Agent or such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
Administrative Agent or any Lender hereunder, the amounts so payable to
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such

 

PAGE 36



--------------------------------------------------------------------------------

other amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that Borrower shall not be required to increase
any such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by Borrower showing
payment thereof. If Borrower fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to Administrative
Agent the required receipts or other required documentary evidence, Borrower
shall indemnify Administrative Agent and Lenders for any incremental taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to Borrower
and Administrative Agent (or, in the case of a Participant, to Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit H and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Borrower under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

 

PAGE 37



--------------------------------------------------------------------------------

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

(f) If Administrative Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section 5.15, it shall pay over such
refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section 5.15 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that Borrower, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to Borrower
or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

  5.16 Indemnity

Borrower agrees to indemnify each Lender for, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Rate Loans after Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by
Borrower in making any prepayment of or conversion from LIBOR Rate Loans after
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of LIBOR Rate Loans on a day that is
not the last day of a Loan Period with respect thereto. Such indemnification
shall include an amount equal to the Interest Differential, if any. A
certificate as to any amounts payable pursuant to this Section 5.16 submitted to
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

PAGE 38



--------------------------------------------------------------------------------

  5.17 Change of Lending Office

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 5.12, 5.13 or 5.15(a) with respect to such Lender, it will,
if requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no unreimbursed economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of Borrower or the rights of any Lender pursuant to
Sections 5.12, 5.13 or 5.15(a). Borrower agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

  5.18 Replacement of Lenders

Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Sections 5.12 or 5.15(a),
(b) asserts illegality or impossibility pursuant to Section 5.13, or
(c) defaults in its obligation to make Loans hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 5.17 so as to eliminate the
continued need for payment of amounts owing pursuant to Sections 5.12 or 5.15(a)
or to avoid illegality or impossibility under Section 5.13, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) Borrower
shall be liable to such replaced Lender under Sections 2.4 and 5.16 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Loan Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.6 (provided that
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
Borrower shall pay all additional amounts (if any) required pursuant to
Sections 5.12 and 5.15(a), as the case may be, and (ix) any such replacement
shall not be deemed to be a waiver of any rights that Borrower, Administrative
Agent or any other Lender shall have against the replaced Lender.

 

  5.19 Authorized Borrowers

Borrower shall identify in a notice of authorized individuals, substantially in
the form of Exhibit I, the individuals who Borrower has authorized to request
Revolving Loans under the Revolving Facility and Swing Line Loans under the
Swing Line Facility and to request the issuance of Letters of Credit.
Administrative Agent shall be entitled to rely upon the most current notice of
authorized individuals until Administrative Agent receives written notice from
Borrower to the contrary.

 

PAGE 39



--------------------------------------------------------------------------------

ARTICLE VI. CONDITIONS PRECEDENT

 

  6.1 Conditions to Initial Extension of Credit

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Administrative Agent shall have received (i) this Agreement, duly executed
and delivered by Administrative Agent, Borrower and each Person listed on
Schedule 1.1 and (ii) the Guarantee Agreement, executed and delivered by
Borrower and each Subsidiary Guarantor.

(b) Administrative Agent shall have received, duly executed and delivered by
Borrower, the Revolving Notes and Swing Line Note, payable to the order of the
applicable Lenders to the extent requested by any Lender pursuant to the terms
of Section 2.3 and 3.3, respectively.

(c) Administrative Agent shall have received the Fee Letter, duly executed and
delivered by Borrower, as well as all fees that are required to be paid by
Borrower pursuant to the Fee Letter on or before the Closing Date.

(d) Administrative Agent shall have received the MediaVast Purchase Agreement.

(e) Administrative Agent shall have received and approved the unaudited
consolidated financial statements of Borrower for each fiscal quarter and fiscal
year ended after December 31, 2005. Such financial statements shall not, in the
reasonable judgment of Lenders, reflect any material adverse change in the
consolidated financial condition of Borrower and its Subsidiaries since
December 31, 2005.

(f) Administrative Agent shall be reasonably satisfied that, after giving effect
to the proposed acquisition of MediaVast, and any other acquisitions made after
December 31, 2005 and prior to the Closing Date, Borrower and its Subsidiaries
will be able to comply with all Obligations under the Loan Documents, and repay
their debts and satisfy all other material obligations as and when due.

(g) Administrative Agent shall have received (i) pro forma consolidated
financial statements for Borrower (including a balance sheet, statement of
income and statement of cash flows ), giving effect to the MediaVast
acquisition, for Borrower’s 2007 fiscal year and prepared on a quarter by
quarter basis and (ii) a pro forma consolidated statement of income for
Borrower, giving effect to the MediaVast acquisition, for Borrower’s fiscal
years 2007 through 2011, all in a form acceptable to Administrative Agent,
together with a certificate of a Responsible Officer stating that such pro forma
financial statements are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
pro forma financial statements are incorrect or misleading in any material
respect

 

PAGE 40



--------------------------------------------------------------------------------

(h) There shall not have occurred a material adverse change in the financial
condition of Borrower, the Subsidiaries or MediaVast, taken as a whole, since
December 31, 2005, provided, however, that the events and matters giving rise to
the alleged default under the Convertible Subordinated Notes as described in
Section 9.2 shall not be taken into account in determining whether there has
been any such material adverse change.

(i) Administrative Agent shall have received and approved the results of a
recent lien search of each the Loan Parties.

(j) Lenders and Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts may be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by Borrower to
Administrative Agent on or before the Closing Date.

(k) Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date, substantially in the form of Exhibit J, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
good standing certificate, certificate of existence/authorization or equivalent
for each Loan Party from its jurisdiction of organization.

(l) Administrative Agent shall have received the executed legal opinion of
Heller Ehrman LLP, counsel to Borrower and its Subsidiaries, in a form
acceptable to Administrative Agent.

(m) U.S. Bank National Association and Borrower shall have entered into a
termination of that certain Credit Agreement dated as of May 4, 2006.

 

  6.2 Conditions to Each Extension of Credit

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

 

PAGE 41



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of Borrower
hereunder shall constitute a representation and warranty by Borrower as of the
date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Administrative Agent hereunder, Borrower shall and shall
cause each of its Subsidiaries to:

 

  7.1 Financial Statements

Furnish to Administrative Agent and each Lender:

(a) as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of Borrower and (ii) the date following the
end of each fiscal year of Borrower on which Borrower is required to file its
audited annual financial statements with the SEC (provided that, Borrower will
be permitted a one-time extension until June 14, 2007 for Borrower’s fiscal year
ended December 31, 2006), a copy of the audited consolidated balance sheet of
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income, stockholders’ equity and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLC or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than the earlier of (i) 45
days after the end of each of the first three fiscal quarters of Borrower and
(ii) the date following the end of each fiscal quarter of Borrower on which
Borrower is required to file its unaudited interim financial statements with the
SEC (provided that in each instance, Borrower will be permitted a one-time
waiver of this requirement for Borrower’s fiscal quarter ended September 30,
2006, and a one-time extension until June 14, 2007 for Borrower’s fiscal quarter
ending March 31, 2007), the unaudited consolidated balance sheet of Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ equity and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

PAGE 42



--------------------------------------------------------------------------------

  7.2 Certificates; Other Information

Furnish to Administrative Agent and each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein
(including a calculation of the Total Leverage Ratio) as of the last day of the
fiscal quarter or fiscal year of Borrower, as the case may be;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d) within five days after the same are sent, copies of all financial statements
and reports that Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that Borrower may make to,
or file with, the SEC; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

  7.3 Payment of Obligations

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except

 

PAGE 43



--------------------------------------------------------------------------------

where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

 

  7.4 Maintenance of Existence; Compliance

(a)(i) Preserve, renew and keep in full force and effect its organizational
existence, and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 8.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

(b) Comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

  7.5 Maintenance of Property; Insurance

(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

  7.6 Inspection of Property; Books and Records; Discussions

(a) Keep proper books and records in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and

(b) Permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

 

  7.7 Notices

Promptly give notice to Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

 

PAGE 44



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which
Borrower’s reasonable estimation of the Group Member’s exposure is $5,000,000 or
more and which exposure is not covered by insurance or with respect to which
insurance coverage does not exist, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after Borrower knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

  7.8 Environmental Laws

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

  7.9 Additional Guaranty, etc

With respect to any Subsidiary (other than an Excluded Foreign Subsidiary)
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this Section 7.9, shall include any existing Subsidiary that ceases
to be an Excluded Foreign Subsidiary), promptly cause such Subsidiary (a) to
become a party to

 

PAGE 45



--------------------------------------------------------------------------------

the Guarantee Agreement, (b) to deliver to Administrative Agent a certificate of
such Subsidiary, substantially in the form of Exhibit K, with appropriate
insertions and attachments, and (c) if requested by Administrative Agent,
deliver to Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to Administrative Agent.

 

ARTICLE VIII NEGATIVE COVENANTS

Borrower agrees that, so long as the Revolving Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or Administrative Agent hereunder, Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

 

  8.1 Financial Condition Covenant

Permit the Total Leverage Ratio to be greater than 2.750:1.00 as of the last day
of any fiscal quarter of Borrower.

 

  8.2 Indebtedness

Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except: (a) Indebtedness of any Loan Party pursuant to any Loan
Document; (b) Indebtedness of Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to Borrower or any other Subsidiary; (c) Guarantee
Obligations incurred in the ordinary course of business by Borrower and its
Subsidiaries of obligations of any Wholly-Owned Subsidiary Guarantor;
(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(d)
and any refinancings, refundings, renewals, exchanges or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof); (e) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 8.3(g) and in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;
(f) Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed by Borrower or any of its Wholly Owned Subsidiaries
pursuant to a Permitted Acquisition as a result of a merger or consolidation or
the acquisition of an asset securing such Indebtedness) (the “Permitted Acquired
Debt”), so long as (A) such Indebtedness was not incurred in connection with, or
in anticipation or contemplation of, such Permitted Acquisition and (B) the sum
of all such Indebtedness under this clause (f), together with the amount of
Indebtedness outstanding pursuant to Section 8.2(h), shall not exceed an
aggregate amount equal to $25,000,000 at any one time outstanding;
(g)(i) Indebtedness of Borrower in respect of the Permitted Subordinated
Indebtedness in an aggregate principal amount not to exceed $265,000,000; and
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, provided that such Guarantee Obligations are subordinated to the
same extent as the obligations of Borrower in respect of the Permitted
Subordinated Indebtedness; (h) additional Indebtedness of Borrower or any of its
Subsidiaries in an aggregate principal amount (for Borrower and all
Subsidiaries), together with the amount of Indebtedness outstanding pursuant to
Section 8.2(f), not to exceed $25,000,000 at any one time outstanding; and
(i) Indebtedness under Swap Agreements permitted by Section 8.11.

 

PAGE 46



--------------------------------------------------------------------------------

  8.3 Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except: (a) Liens for taxes not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings; (c) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of Borrower or any of its
Subsidiaries; (f) Liens in existence on the date hereof listed on
Schedule 8.3(f), securing Indebtedness permitted by Section 8.2(d), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
(g) Liens securing Indebtedness of Borrower or any other Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased; (h) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of Borrower in existence
at the time such Subsidiary is acquired pursuant to a Permitted Acquisition, and
extensions and renewals thereof; provided that (i) any Indebtedness that is
secured by such Liens is permitted to exist under Section 8.2(f) and (ii) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any asset of Borrower or any
of its other Subsidiaries; and (i) any interest or title of a lessor under any
lease entered into by Borrower or any other Subsidiary in the ordinary course of
its business and covering only the assets so leased.

 

  8.4 Fundamental Changes

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that: (a) any Subsidiary
of Borrower may be merged or consolidated with or into Borrower (provided that
Borrower shall be the continuing or surviving corporation) or with or into any
Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary
Guarantor shall be the continuing or

 

PAGE 47



--------------------------------------------------------------------------------

surviving corporation); (b) any Subsidiary of Borrower may Dispose of any or all
of its assets (i) to Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 8.5; and (c) any Investment expressly permitted by Section 8.8 may be
structured as a merger, consolidation or amalgamation.

 

  8.5 Disposition of Property

Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except: (a) the Disposition of obsolete or worn out
property in the ordinary course of business; (b) the sale or license of
inventory in the ordinary course of business; (c) Dispositions permitted by
clause (i) of Section 8.4(b); (d) the sale or issuance of any Subsidiary’s
Capital Stock to Borrower or any Wholly Owned Subsidiary Guarantor; and (e) the
Disposition of other property having a fair market value not to exceed
$25,000,000 in the aggregate for any fiscal year of Borrower.

 

  8.6 Restricted Payments

Declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that any Subsidiary may make Restricted Payments to Borrower
or any Wholly Owned Subsidiary Guarantor.

 

  8.7 Capital Expenditures

Make or commit to make any capital expenditure (other than Permitted
Acquisitions), except capital expenditures of Borrower and its Subsidiaries on a
consolidated basis not exceeding $75,000,000 in any fiscal year of Borrower.

 

  8.8 Investments

Make any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except: (a) extensions of trade credit in the ordinary course of business;
(b) investments in Cash Equivalents; (c) Guarantee Obligations permitted by
Section 8.2; (d) loans and advances to employees or contributors (photographers,
filmmakers, etc.) of any Group Member in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount for all Group Members not to exceed $5,000,000 at any one time
outstanding; (e) intercompany Investments by any Group Member in Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
(f) Permitted Acquisitions (including any Investments owned by a Person acquired
in a

 

PAGE 48



--------------------------------------------------------------------------------

Permitted Acquisition); and (g) in addition to Investments otherwise expressly
permitted by this Section 8.8, Investments by Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed $25,000,000
during the term of this Agreement.

 

  8.9 Transactions with Affiliates

Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Borrower or any Wholly
Owned Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the relevant
Group Member, and (c) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

  8.10 Sales and Leasebacks

Enter into any arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member.

 

  8.11 Swap Agreements

Enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks (including currency exchange or translation rate risks) to
which Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Borrower or any
Subsidiary.

 

  8.12 Changes in Fiscal Periods

Permit the fiscal year of Borrower to end on a day other than December 31 or
change Borrower’s method of determining fiscal quarters.

 

  8.13 Negative Pledge Clauses

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Group Member to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) or any
Liens listed in Schedule 8.3(f) or any Liens permitted by Section 8.3(h) and
(c) the Convertible Subordinated Notes.

 

PAGE 49



--------------------------------------------------------------------------------

  8.14 Clauses Restricting Subsidiary Distributions

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, Borrower or any other Subsidiary of Borrower, (b) make
loans or advances to, or other Investments in, Borrower or any other Subsidiary
of Borrower or (c) transfer any of its assets to Borrower or any other
Subsidiary of Borrower, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents and
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.

 

  8.15 Lines of Business

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which Borrower and its Subsidiaries are engaged on the date
of this Agreement or that are reasonably related thereto.

 

  8.16 Optional Payments and Modifications of Certain Debt Instruments

(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Permitted Subordinated Indebtedness other
than the Convertible Subordinated Notes.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Subordinated Indebtedness (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (ii) does not involve the
payment of a consent fee).

 

ARTICLE IX. REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and issue or participate in the Letters of Credit, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

 

  9.1 Financial Condition

(a) The unaudited pro forma consolidated financial statements of Borrower and
its consolidated Subsidiaries as of provided in accordance with Section 6.1(g)
(including the notes thereto) (the “Pro Forma Financial Statement”), copies of
which have heretofore been furnished to Administrative Agent, have been prepared
giving effect (as if such events had occurred on such date) to the consummation
of the proposed acquisition of MediaVast. The Pro Forma Financial Statement has
been prepared based on the best information available to Borrower as of the date
of delivery thereof, and

 

PAGE 50



--------------------------------------------------------------------------------

presents fairly on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries for the periods covered thereby,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) The audited consolidated balance sheets of Borrower as of December 31, 2005,
and the related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year ended on such date, reported on by and accompanied by
an unqualified report from PricewaterhouseCoopers LLC, present fairly the
consolidated financial condition of Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. The unaudited consolidated balance sheets of Borrower as
of March 31, 2006, June 30, 2006, September 30, 2006 and December 31, 2006 and
the related unaudited consolidated statements of stockholders’ equity, income
and cash flows for the three-month period ended on each such date, present
fairly the consolidated financial condition of Borrower as of each such date,
and the consolidated results of its operations and its consolidated cash flows
for the three-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2006 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property except in
the ordinary course of business.

 

  9.2 No Change

Since December 31, 2005, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect excepting those
developments or events disclosed by Borrower on a Current Report on Form 8-K
filed on November 9, 2006, a Current Report on Form 8-K filed on November 29,
2006, a Current Report on Form 8-K filed on January 29, 2007, a Current Report
on Form 8-K filed on February 8, 2007, a Current Report on Form 8-K filed on
February 23, 2007, and the Form 12b-25 filed on March 2, 2007, as well as the
possibility that Borrower will not be able to file its Quarterly Report on
Form 10-Q for the period ended March 31, 2007 on a timely basis.

 

  9.3 Existence; Compliance with Law

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each

 

PAGE 51



--------------------------------------------------------------------------------

jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

  9.4 Power; Authorization; Enforceable Obligations

Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices described in Schedule 9.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

  9.5 No Legal Bar

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
No Requirement of Law or Contractual Obligation applicable to Borrower or any of
its Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

  9.6 Litigation

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower, threatened
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

PAGE 52



--------------------------------------------------------------------------------

  9.7 No Default

No Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect, except with regards to the alleged default under the Convertible
Subordinated Notes as described in the reports and matters described in
Section 9.2. No Default or Event of Default has occurred and is continuing.

 

  9.8 Ownership of Property; Liens

Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property, and none of such property is subject to any Lien except as
permitted by Section 8.3.

 

  9.9 Intellectual Property

Each Group Member owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does Borrower know of any valid basis for any such
claim. The use of Intellectual Property by each Group Member does not infringe
on the rights of any Person in any material respect.

 

  9.10 Taxes

Each Group Member has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.

 

  9.11 Federal Regulations

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender or
Administrative Agent, Borrower will furnish to Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

PAGE 53



--------------------------------------------------------------------------------

  9.12 Labor Matters

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

 

  9.13 ERISA

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

 

  9.14 Investment Company Act; Other Regulations

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

  9.15 Subsidiaries

Except as disclosed to Administrative Agent by Borrower in writing from time to
time after the Closing Date, (a) Schedule 9.15 sets forth the name and
jurisdiction of organization of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options and restricted stock
units granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of Borrower or any Subsidiary, except as
created by the Loan Documents.

 

PAGE 54



--------------------------------------------------------------------------------

  9.16 Environmental Matters

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

PAGE 55



--------------------------------------------------------------------------------

  9.17 Accuracy of Information, etc

No statement or information contained in this Agreement, any other Loan Document
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to Administrative Agent or Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of Borrower to be
reasonable at the time made, it being recognized by Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to Administrative Agent and Lenders for
use in connection with the transactions contemplated hereby and by the other
Loan Documents.

 

  9.18 Solvency

Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.

 

  9.19 Certain Documents

Borrower has delivered to Administrative Agent a complete and correct copy of
the MediaVast Purchase Agreement, including any amendments, supplements or
modifications with respect to any of the foregoing.

 

ARTICLE X. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or Borrower shall fail
to pay any interest on any Loan or Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

PAGE 56



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a)(i) or Article VIII of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date
any Loan Party receives notice from Administrative Agent of such default or
(ii) the date any Responsible Officer of any Loan Party has knowledge of such
default; provided, however, that if such default cannot reasonably be cured
within such 30-day period and if Borrower begins the cure thereof within such
30-day period and thereafter diligently prosecutes it to completion, such 30-day
period will be extended for the period of time reasonably necessary to complete
such cure not to exceed an additional 60 days; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000 and provided, further, that the
events giving rise to the alleged default under the Convertible Subordinated
Notes as described in the reports and matters described in Section 9.2 shall not
constitute an Event of Default; or

(f)(i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or

 

PAGE 57



--------------------------------------------------------------------------------

(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g)(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of Required Lenders, reasonably be expected to have a Material Adverse
Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
(including, without limitation, any judgment or decree related to the matters
disclosed in the reports and matters described in Section 9.2) involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $10,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i) the Guarantee Agreement shall cease, for any reason, to be in full force and
effect as to any Loan Party or any Loan Party or any Affiliate of any Loan Party
shall so assert; or

(j)(i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35 percent
of the outstanding common stock of Borrower or (ii) the board of directors of
Borrower shall cease to consist of a majority of Continuing Directors; or

 

PAGE 58



--------------------------------------------------------------------------------

(k) so long as the Permitted Subordinated Indebtedness is outstanding, the
Permitted Subordinated Indebtedness or the guarantees thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee Agreement, as the case may be, as
provided in the Convertible Subordinated Note Indenture, if any, or any Loan
Party, any Affiliate of any Loan Party, the trustee in respect of the Permitted
Subordinated Indebtedness or the holders of at least 25 percent in aggregate
principal amount of the Permitted Subordinated Indebtedness shall so assert;
provided, however, that the events giving rise to the alleged default under and
possible acceleration of the Convertible Subordinated Notes as described in the
reports described in Section 9.2 shall not constitute an Event of Default; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
Required Lenders, Administrative Agent may, or upon the request of Required
Lenders, Administrative Agent shall, by notice to Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of Required Lenders,
Administrative Agent may, or upon the request of Required Lenders,
Administrative Agent shall, by notice to Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, Borrower
shall at such time deposit in a cash collateral account opened by Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Borrower hereunder and under the other Loan Documents. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by Borrower.

 

PAGE 59



--------------------------------------------------------------------------------

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

  11.1 Appointment

Each Lender hereby irrevocably designates and appoints Administrative Agent as
the administrative agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

 

  11.2 Delegation of Duties

Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.

 

  11.3 Exculpatory Provisions

Neither Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

 

PAGE 60



--------------------------------------------------------------------------------

  11.4 Reliance by Administrative Agent

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders and all future holders of the
Loans.

 

  11.5 Notice of Default

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Administrative Agent has
received notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that Administrative Agent receives such a
notice, Administrative Agent shall give notice thereof to Lenders.
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Lenders.

 

  11.6 Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by Administrative
Agent hereafter taken, including any review of the affairs of a Loan Party or
any Affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by Administrative Agent to any Lender. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other

 

PAGE 61



--------------------------------------------------------------------------------

condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliate. Except for notices, reports and other documents expressly required to
be furnished to Lenders by Administrative Agent hereunder, Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliate.

 

  11.7 Indemnification

Lenders agree to indemnify Administrative Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of, the
Revolving Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Administrative
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section 11.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

  11.8 Administrative Agent in Its Individual Capacity

Administrative Agent and its Affiliate may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though
Administrative Agent were not Administrative Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not Administrative Agent, and the terms
“Lender” and “Lenders” shall include Administrative Agent in its individual
capacity.

 

PAGE 62



--------------------------------------------------------------------------------

  11.9 Successor Administrative Agent

Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
Lenders and Borrower. If Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then Required Lenders
shall appoint from among Lenders a successor agent for Lenders, which successor
agent shall (unless an Event of Default under Article X(a) or Article X(f) with
respect to Borrower shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and Lenders
shall assume and perform all of the duties of Administrative Agent hereunder
until such time, if any, as Required Lenders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 11.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

ARTICLE XII. MISCELLANEOUS

 

  12.1 Amendments and Waivers

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 12.1. Required Lenders and each Loan Party party to
the relevant Loan Document may, or, with the written consent of Required
Lenders, Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as Required Lenders or
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive or reduce
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall

 

PAGE 63



--------------------------------------------------------------------------------

be effective with the consent of Required Lenders)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Revolving Commitment, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 12.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Guarantee Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 5.9 without the
written consent of Required Lenders in respect of the Revolving Facility
adversely affected thereby; (v) reduce the percentage specified in the
definition of Required Lenders with respect to the Revolving Facility without
the written consent of all Lenders under such Revolving Facility; (vi) amend,
modify or waive any provision of Article XI without the written consent of
Administrative Agent; (vii) waive any Default or Event of Default without the
written consent of Required Lenders under the Revolving Facility; (vii) amend,
modify or waive any provision of Article III without the written consent of the
Swing Line Lender; or (viii) amend, modify or waive any provision of Article IV
without the written consent of Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of Lenders and
shall be binding upon the Loan Parties, Lenders, Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties,
Lenders and Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of Required Lenders, Administrative Agent and
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately Lenders holding such credit facilities in any
determination of Required Lenders.

 

  12.2 Notices

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile notice, when received, addressed as
follows in the case of Borrower and Administrative Agent, and as set forth in an
administrative questionnaire delivered to Administrative Agent in the case of
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto:

 

PAGE 64



--------------------------------------------------------------------------------

Borrower:  

Getty Images, Inc. 601 North 34th Street

Seattle, Washington 98103

  Attention: Legal Counsel   Facsimile: 206-925-5623   Telephone: 206-925-6008

Administrative Agent:

 

U.S. Bank National Association

10800 NE Eighth Street, Suite 1000

Bellevue, Washington 98004

  Attention: Ryan M. Stipe   Facsimile: 425-450-5914   Telephone: 425-450-5989

provided that any notice, request or demand to or upon Administrative Agent or
Lenders shall not be effective until received.

Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Articles II or IV unless otherwise agreed by Administrative Agent
and the applicable Lender. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

  12.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of Administrative
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

  12.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

  12.5 Payment of Expenses and Taxes

Borrower agrees (a) to pay or reimburse Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this

 

PAGE 65



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to Administrative Agent and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as Administrative Agent shall deem appropriate, (b) to pay
or reimburse each Lender and Administrative Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in-house counsel) to each Lender and of counsel to Administrative Agent,
(c) to pay, indemnify, and hold each Lender and Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and Administrative Agent and their respective officers, directors,
employees, Affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee except for any
thereof arising out of the gross negligence or intentional misconduct of such
Indemnitee. All amounts due under this Section 12.5 shall be payable not later
than 10 days after written demand therefor. The agreements in this Section 12.5
shall survive repayment of the Loans and all other amounts payable hereunder.

 

PAGE 66



--------------------------------------------------------------------------------

  12.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of Issuing Lender that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.6.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent of:

(A) Borrower (such consent not to be unreasonably withheld), provided that no
consent of Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other Person;

(B) Administrative Agent; and

(C) the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans under the Revolving Facility,
the amount of the Revolving Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent) shall not
be less than $5,000,000 unless each of Borrower and Administrative Agent
otherwise consent, provided that (1) no such consent of Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment

 

PAGE 67



--------------------------------------------------------------------------------

and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.12, 5.15, 5.16 and 12.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
Lenders, and the Revolving Commitments of, and principal amount of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, Administrative Agent, Issuing Lender and Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of Borrower or Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) Borrower,
Administrative Agent, Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 12.1 and

 

PAGE 68



--------------------------------------------------------------------------------

(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 5.12, 5.15 and 5.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 12.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 5.12 or 5.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 5.15 unless such Participant complies with
Section 5.15(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (d) above.

 

  12.7 Adjustments; Set-off

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to Lenders under the Revolving Facility,
if any Lender (a “Benefited Lender”) shall, at any time after the Loans and
other amounts payable hereunder shall immediately become due and payable
pursuant to Article X, receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Article X(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.

 

PAGE 69



--------------------------------------------------------------------------------

(b) As additional security for the payment of the Obligations, Borrower hereby
grants to Administrative Agent, each Lender, and any Participant, a security
interest in, a lien on and an express contractual right to set off against all
depository account balances, cash and any other property of Borrower now or
hereafter in the possession of Administrative Agent, any Lender, or any
Participant, and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). Administrative Agent, each Lender and any Participant
may, at any time upon the occurrence of an Event of Default, Setoff against the
Obligations whether or not the Obligations (including future installments) are
then due or have been accelerated, all without any advance or contemporaneous
notice or demand of any kind to Borrower, such notice and demand being expressly
waived.

 

  12.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with Borrower
and Administrative Agent.

 

  12.9 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  12.10 Integration

This Agreement and the other Loan Documents represent the entire agreement of
Borrower, Administrative Agent and Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by Administrative Agent or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

  12.11 Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF WASHINGTON WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

PAGE 70



--------------------------------------------------------------------------------

  12.12 Submission To Jurisdiction; Waivers

Borrower hereby irrevocably and unconditionally: (a) submits for itself and its
property in any legal action or proceeding relating to this Agreement and the
other Loan Documents to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of Washington, the courts of the United States for the
Western District of Washington, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Borrower, as the case
may be at its address set forth in Section 12.2 or at such other address of
which Administrative Agent shall have been notified pursuant thereto; (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section 12.12 any special, exemplary, punitive or consequential
damages.

 

  12.13 Acknowledgements

Borrower hereby acknowledges that: (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents; (b) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lenders
or among Borrower and Lenders.

 

  12.14 Releases of Guarantees

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 12.1) to take any action requested by Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 12.1 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Revolving Commitments have
been

 

PAGE 71



--------------------------------------------------------------------------------

terminated and no Letters of Credit shall be outstanding, the Guarantee
Agreement and all obligations (other than those expressly stated to survive such
termination) of each Loan Party under the Guarantee Agreement shall terminate,
all without delivery of any instrument or performance of any act by any Person.

 

  12.15 Confidentiality

(a) Each of Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, Administrative Agent or
any Lender pursuant to or in connection with this Agreement that is designated
by the provider thereof as confidential; provided that nothing herein shall
prevent Administrative Agent or any Lender from disclosing any such information
(a) to Administrative Agent, any other Lender or any Affiliate thereof (provided
that, with respect to such Affiliates, the recipient of the information is
advised of its confidential nature and required to keep it confidential as and
to the extent required of the disclosing party under this Agreement),
(b) subject to an agreement to comply with the provisions of this Section 12.15,
to any actual or prospective Transferee or any direct or indirect counterparty
to any Swap Agreement relating to Borrower or its obligations (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its Affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

(b) Administrative Agent and Lenders hereby notify each Loan Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), they are required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow Administrative Agent and Lenders to identify the Loan Parties in
accordance with the Act.

 

  12.16 WAIVERS OF JURY TRIAL

BORROWER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER NOW OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
HEREBY CONSENTS AND AGREES THAT ANY SUCH CLAIM MAY, AT ADMINISTRATIVE AGENT’S
ELECTION, BE DECIDED BY TRIAL WITHOUT A JURY AND THAT ADMINISTRATIVE AGENT MAY
FILE AN ORIGINAL COUNTERPART OR COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER AND AGREEMENT CONTAINED HEREIN.

 

PAGE 72



--------------------------------------------------------------------------------

  12.17 Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[SIGNATURE PAGE FOLLOWS]

 

PAGE 73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GETTY IMAGES, INC. By:  

/s/ THOMAS OBERDORF

Name:   Thomas Oberdorf Title:   Chief Financial Officer U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent, Swing Line Lender, Issuing Lender and as a
Lender By:  

/s/ RYAN M. STIPE

Name:   Ryan M. Stipe Title:   Senior Vice President

 

PAGE 74